— Judgment, Supreme Court, Bronx County (Callahan, J.), entered on August 4, 1983, unanimously modified, on the law and the facts, and a new trial ordered on the issue of damages only with respect to plaintiff Sarah Hepburn and otherwise affirmed, without costs or disbursements, unless plaintiff Sarah Hepburn, within 20 days after service upon her attorney of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $15,000 and to the entry of an amended judgment in accordance therewith. If plaintiff Sarah Hepburn so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Ross, Carro and Kassal, JJ.